Citation Nr: 1215455	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-26 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In March 2010, the Veteran testified at a personal hearing before the undersigned.  

In September 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  That development completed, it has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran has not had PTSD at any time since he filed his claim for VA compensation benefits.  

2.  The Veteran's diagnosed psychiatric disorders, to include any depressive disorder and anxiety disorder, did not have onset during active service and are not etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder, to include PTSD, major depressive disorder, and anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied its duty to notify by way of letters sent to the Veteran in February 2008 and November 2010.  The February 2008 letter was sent in response to the Veteran's claim received the previous month and appropriately addressed that claim for VA compensation benefits for disability specified by the Veteran as due to PTSD.  At that time, there was no evidence of record suggesting that the Veteran had any other psychiatric disorder.  May 2008 and later treatment records include stand alone diagnoses of depression and anxiety disorder.  Pursuant to the Board's September 2010 Remand, the AMC sent the November 2010 letter addressing the claim with regard to psychiatric disorder or disorders other than PTSD.  Both the February 2008 and November 2010 letters informed the Veteran of the evidence needed to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder and of his and VA's respective duties in obtaining evidence.  

To the extent that it could be construed that notice provided in November 2010 did not conform to VA's duty to provide such notice prior to the initial adjudication of the claim, such timing error has been cured.  This is because the Veteran has had a meaningful opportunity to participate in the processing of his claim since the November 2010 notice was provided and the AMC readjudicated the claim in an October 2011 supplemental statement of the case.  Hence, any such timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment and personnel records and VA treatment records.  He has not identified any other relevant evidence.  

It is noted that during VA examinations in November 2009 and March 2011, the Veteran reported that he was in receipt of disability benefits administered by the Social Security Administration (SSA).  He reported that those benefits were for disability due to knee and ankle problems.  He has never stated that SSA disability benefits are in any manner related to psychiatric disorders.  The Court of Appeals for the Federal Circuit (Federal Circuit) has held that the mere existence of SSA disability records does not mean that VA has a duty to obtain such records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Rather VA's duty to assist in obtaining evidence is limited to assistance in obtaining relevant evidence.  Id.  The Federal Circuit explained that duty to assist with respect to SSA records as follows:  "When  SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established."  Id.  

Here the Veteran has never identified the SSA records as pertaining to his psychiatric disorders but only to ankle and knee conditions.  Therefore his own statements indicate that the records are not relevant and the Board thus has no duty to obtain the records.  

It is not ignored that there is an opinion by a VA examiner, to be discussed more fully below, that the Veteran's depression and anxiety are due to his ankle and foot conditions, which the examiner noted the Veteran reported during service.  However, service connection has not been established for these conditions, or any other condition.  Moreover, in September 2010 the Board denied the Veteran's appeal as to entitlement to service connection for a right ankle disorder.  The examiner's opinion is not a motion alleging clear and unmistakable error in that decision, is not a motion for reconsideration of that decision, and, as is explained more fully below, is not a claim of entitlement to service connection or a claim to reopen a previously denied claim.  The opinion does not therefore link the Veteran's anxiety or depression to a service-connected condition or any pending claim of entitlement to service connection for some other condition.  Nor does it create relevance in any existing SSA records addressing any disability of the Veteran's knees or ankles.  

VA provided examinations and expert opinions relevant to the issue before the Board in November 2009 and March 2011.  The opinions expressed in the examination reports, which also include the expert opinion as to from what psychiatric disorders the Board suffers, are adequate because the examiners took into account the Veteran's past relevant history, provided sufficient detail as to his psychiatric disability, and supported the conclusions in their opinions with rationale sufficient for the Board to weigh the opinions against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As noted in the Introduction of this document, the Board remanded this issue to the RO/AMC in September 2010.  It directed that the RO/AMC provide the Veteran with additional notice, to include informing him that his claim of entitlement to service connection encompassed other psychiatric disability as well as that resulting from PTSD, provide additional VCAA notice, assist him in obtaining additional evidence, provide an examination if necessary, and readjudicate the claim.  

In a letter sent to the Veteran in November 2010, the AMC provide adequate notice consistent with the September 2010 Remand.  It is recognized that, in that letter, the second bulleted point under "What Do We Still Need from You?" is rather convoluted as it refers to a secondary relationship between PTSD and an acquired psychiatric condition.  However, the first bulleted point under that section makes it clear that any acquired psychiatric disability was part and parcel to his claim of entitlement to VA compensation benefits.  As noted above, an adequate examination was provided on remand.  The Veteran informed VA in an October 2011 statement that he had no more information or evidence to submit.  Finally, the RO readjudicated his claim in an October 2011 supplemental statement of the case.  For these reasons, the Board finds that there has been substantial compliance with the September 2010 Remand.  See Stegall v. West, 11 Vet. App. 268; Dyment v. West, 13 Vet. App. 141 (1999).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The second and third elements of a service connection claim may be satisfied by demonstrating that there has been continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Continuity of symptomatology can be demonstrated by showing that a condition was "noted" during service, evidence of continuous symptoms after service, and evidence of a nexus between the current disability and the post-service symptoms.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  The "noting" does not require a contemporaneous writing.  Id.  Whether lay as opposed to medical (expert) evidence is necessary to demonstrate the nexus depends on the particular question and facts of the case.  Id.; see also See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2011).

Service personnel records establish that the Veteran served in an operational intelligence branch of the U.S. Air Force in the Republic of Vietnam.  During the March 2010 hearing he testified as to his belief that he has PTSD as the result of experiencing between one and two dozen mortar attacks on the base at which he was stationed as well as from seeing body bags believed to contain the remains of individuals killed in such attacks.  He also testified that he first sought treatment for PTSD following a post-service automobile accident that he contends triggered his PTSD.  

Pursuant to questions as to whether the Veteran experienced any psychiatric symptoms during service that he would associate with PTSD , such as nightmares, exaggerated startle response, reaction to loud noises such as hitting the deck, the Veteran testified "I don't believe I did per say do that. . . . I know when we had mortar attacks, those did bother me. . . . But I can't say that I really hit the deck when . . . "  When asked when he first experienced symptoms post-service, he testified that he had nightmares prior to the post-service automobile accident; shown by the record to have occurred in approximately 2006.  He did not provide more specific information as to when he had nightmares prior to the automobile accident.  

The Veteran's spouse testified that she noticed a change in the Veteran when he returned from Vietnam.  She described those changes as increased alcohol consumption, a change in his personality, and nightmares - the presence of which she inferred from observing him crying in his sleep.  She testified that when their children were young the Veteran would walk in his sleep, apparently suffering from nightmares, and that after the post-service automobile accident such symptoms or similar symptoms returned.  Later during the hearing she reiterated that she observed the Veteran crying, hollering, and walking in his sleep when he came back from Vietnam.  She testified that the Veteran still has nightmares when something upsets him, such as watching news broadcasts of the wars in Iraq and Afghanistan.  

Service treatment records do not document any reports of psychiatric symptoms.  A July 1972 report of medical examination for the purpose of separation from active service includes a normal psychiatric clinical evaluation.  An associated report of medical history includes the Veteran's acknowledgement that he did not then have nor had ever had depression or excessive worry or nervous trouble of any sort.  These records thus tend to show that he had no psychiatric symptoms during service.  As such these records are evidence unfavorable to this claim.  

Post-service, the first report of psychiatric symptoms is in an April 2008 VA mental health note.  This note documents his report of mortar attacks while stationed in Vietnam and that during those attacks he feared for his life.  He reported that he did not think that Vietnam had affected him but as he thought about it he realized that it had shut him off.  He reported that he had been unable to talk about events due to his top secret clearance and that he drank heavily to cover up his symptoms.  He reported current psychiatric symptoms.  His spouse was present during the mental health interview and reported that she observed his symptoms.  She also reported that he was in a severe automobile accident two years earlier (2006) and she noticed an increase in symptoms since then; she offered her opinion that this was due to reviving old memories.  Following further interview, the clinician diagnosed PTSD with associated depression.  The clinician remarked that the Veteran's "history and prevention (sic) is consistent with PTSD with associated depression.  It was possible that the severe motor vehicle accident was a trigger for activating his PTSD and depressive symptoms."  

The attending physician who authored the April 2008 note also authored notes in October 2008 and February 2009 that included diagnoses of PTSD with associated depression.  These notes are therefore evidence favorable to the Veteran's claim of entitlement to service connection for PTSD.  None of the later notes provide the detail as to facts considered beyond those related in the April 2008 note.  None of these notes, including the April 2008 note, includes any statement addressing specific criteria under the DSM-IV that were or were not satisfied.  

These notes are evidence favorable to the Veteran's claim of entitlement to service connection for PTSD specifically.  The clinician appears to have had sufficient facts before him but the opinion, to the extent that it is one and not merely a diagnosis, is lacking in detail.  Reasoning to the diagnosis is minimal at best and that fact together with the fact that the clinician did not address specific criteria under the DSM-IV leads the Board to assign minimal probative value to the diagnosis, which is essentially an opinion as to whether the Veteran has PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-304 (2008) (explaining that as a threshold matter, an expert must have sufficient facts or data upon which to render an opinion and must reliably apply medical principles to those facts or data but that most of the value of an expert opinion comes from its reasoning).

There is an addendum from May 2008 signed by a staff psychologist.  The psychologist diagnosed depression not otherwise specified.  In an assessment, she stated that it was unclear whether the Veteran's report of symptoms met the DSM-IV diagnostic criteria for military related PTSD.  She stated that in his interview and assessment responses he reported experiences during service that met DSM-IV criterion A for traumatic events but he did not appear to be reporting re-experiencing or avoidance symptoms at the level that satisfies the criterion requirements.  She stated that it was unclear if he was reporting hyper-arousal symptoms at a level that satisfies the requirements for the arousal criterion.  She concluded that he appeared to have sub-clinical levels of PTSD.  This note is evidence unfavorable to the Veteran's claim of entitlement to service connection for PTSD.  The clinician appears to have had sufficient facts upon which to render her opinion.  Although she did not have the claims file before her, the claims file does not appear to contain any evidence, of which she was unaware, particularly favorable to the Veteran's claim.  She appears to have reliably applied reliable principles to the facts.  Most importantly her explanation is detailed and pertinent.  She specifically considered what criteria for a diagnosis of PTSD were and were not met.  For these reasons, the Board assigns significant weight to her opinion as to whether the Veteran has PTSD consistent with the DSM-IV diagnostic criteria.  Id.  

In January 2011, the Veteran underwent a VA PTSD examination.  The examiner indicated that he had reviewed the Veteran's claims folder and recounted an accurate relevant history.  The examiner stated that he administered the PCL (PTSD checklist) for PTSD and the Veteran's score was not at all consistent with a diagnosis of PTSD.  He also provided findings in a seventeen item list.  Following formal mental status examination, the examiner diagnosed depressive disorder, not otherwise specified, in remission; and anxiety disorder, not otherwise specified, in remission.  He provided a detailed summary, in pertinent part as follows:  

The veteran does not meet diagnostic criteria for posttraumatic stress disorder.  He meets Criterion A only in that he had stressors that were outside the normal range of human contact that caused him to be horrified, that is related to having to jump into a bunker and twisting his ankle at the time.  

This examination is evidence against a finding that the Veteran has PTSD.  The examiner simply found that he does not meet all criteria for the diagnosis.  The examiner had sufficient facts and data upon which to render the diagnosis, it appears that he reliably applied reliable principles to those facts and data, and he provided sufficient reasoning for that conclusion.  That reasoning can be summed up as the Veteran's symptoms did not meet all the criteria for PTSD.  The Board thus finds the examination to be highly probative evidence against the Veteran's claim with regard to service connection for PTSD, specifically.  Id.  

None of the evidence already discussed includes an opinion as to whether any other diagnosed psychiatric disorder is related to the Veteran's active service.  In March 2011, the Veteran underwent a VA mental disorders examination.  The  examiner indicated that he had reviewed the Veteran's claims file and recounted an accurate relevant history.  He explained that on the day of the examination the Veteran reported that he suffered from depression and the Veteran related his depression to his medical conditions.  Specifically, that he could not walk and was mostly confined to a wheelchair due to severe pain in his feet and ankles.  He reported other difficulties due to his ankle pain and foot problems and that his ankle pain and foot problems initially started in the military as a result of having to run when he was in an area in Vietnam where mortars went off.  The examiner noted that the Veteran had endorsed foot and ankle problems on his report of medical history during service.  

The examiner also documented the Veteran's report that he was depressed because he could no longer work and that the primary reason that he could no longer work was his ankle condition, which the examiner stated "appears to be service connected."  As to his ankle and feet, the examiner stated as follows:  

He told me that his ankle pain and foot problems initially started in the military as a result of having to run when the veteran was in an area in Vietnam where mortars went off.  The Veteran did, in fact, endorse having foot problems and ankle problems on his report of medical history from 1972 in his C-file.

Also noted by the examiner was that the Veteran obsessed about his declining health and the health of his spouse.  

Following additional historical notes as well as results of mental status examination, the examiner diagnosed major depressive disorder, recurrent, moderate, without psychotic features; and anxiety disorder, not otherwise specified.  

As an expert opinion, the examiner stated that the Veteran's depression is related mostly to the fact that he has multiple medical problems the mostly his severe ankle and foot pain.  He stated "It does appear that the depression is service connectable, because most of it is related to his sadness over his physical health."  The examiner then referred to the report of medical history from July 1972 in which the Veteran endorsed problems with his ankles and feet.  The examiner again stated "I feel that the patient's depression is as likely as not related to his ankle and foot condition, which I believe should be service connectable because of the evidence in the C-file."  

With regard to his anxiety, the examiner also related this to his ankle and foot pain and provided a nearly identical opinion that his anxiety disorder was connected to his military service because he had anxiety related to his ankle and foot problems and he had reported those problems in his report of medical history.  

This report requires a two part discussion.  First, whether the Veteran's anxiety and depressive disorders are directly related to service in that they had onset during service or are directly caused by service; i.e., not secondary to some other condition.  Second, the Board must address the examiner's opinion that compensation is due on an theory that the Veteran has foot and ankle disabilities due to service and his depression and anxiety disorder is proximately related to his service through those physical conditions.  

As to the first part, the examiner did not relate the Veteran's depression to his service in any respect other than through his ankle and foot disorders.  The examiner was well aware that an opinion was necessary with regard to a link or nexus between the Veteran's service and his psychiatric disorders.  This is clear from his discussion.  Although the examiner did not specifically state that his diagnosed psychiatric conditions were not related to his service in any way other than via his ankle and foot conditions, his opinion linking them to his service only in this manner demonstrates to the Board that this is the only link that the examiner found.  If he had found another link it would certainly follow that he would have expressed it.  This is particularly true given the examiner's statement that his "hope is that the veteran will be able to earn a service connection for major depression and anxiety disorder, NOS."  The stated link is in line with the Veteran's reports to the examiner that he was depressed due to physical problems.  Hence, the report is evidence against a finding that, excluding the opined relationship between his physical disabilities and his depression and anxiety, the  Veteran's depressive disorder and anxiety disorder are related to his active service.

Now the Board turns to the relationship between his psychiatric conditions and his physical conditions expressed by the examiner in the March 2011 examination report.  In that report the examiner stated "I recommend that he look into service connection for his ankle condition since there is some evidence in the C-file of an ankle condition occurring as a result of his military service."  

The Veteran filed a claim of entitlement to service connection for right ankle and right knee disabilities at the same time that he claimed entitlement to service connection for PTSD.  The RO denied those claims in the rating decision on appeal and the Board denied his appeal as to those issues in a September 2010 decision.  Review of the Court of Appeals for Veterans Claims (Veterans Court) website fails to disclose that he appealed that decision and there is no indication that he has requested reconsideration of the decision or filed a motion alleging clear and unmistakable error in that decision.  The mere fact that the examiner noticed in the service treatment records that the Veteran reported ankle problems on his report of medical history does not constitute a motion for reconsideration of the Board decision, a motion of clear and unmistakable of the Board decision, or initiate an appeal of that decision.  In other words the Board has already determined that a right ankle disability is not due to disease or injury incurred in active service.  

The Board has considered 38 C.F.R. § 3.157 (2011), the regulation titled "Report of examination or hospitalization as claim for increase or to reopen" but finds that the March 2011 report of examination does not meet the requirements for a claim under that provision.  Subsection (b) defines a claim under that provision, in pertinent part, as follows:  

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In addition, receipt of one of the following will be accepted as an informal claim in the case of a retired member of a uniformed service whose formal claim for pension or compensation has been disallowed because of receipt of retirement pay.  The evidence listed will also be accepted as an informal claim for pension previously denied for the reason the disability was not permanently and totally disabling.  

The last two sentences are not at all implicated by the facts of this case.  As to the first sentence, there has been no formal claim of any kind allowed and the claim of entitlement to service connection for a right ankle disability was denied because there was no nexus between the Veteran's service and his chronic right ankle disability.  It was not denied based upon the degree of disability of his right ankle.  Moreover, the Federal Circuit has explicitly held that § 3.157 "makes clear that a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  MacPhee v. Nicholson, 459 F.3d 1323, 1327 (2006).  The examination report does not express an intent to apply for service connection for any physical disability; moreover, the examiner is not the claimant, the claimant's duly authorized representative, or a Member of Congress.  The Veteran is not a claimant who has ever been deemed not sui juris.  Therefore, the examination report is not an informal claim under 38 C.F.R. § 3.155 (2011).  Hence, the March 2011 examination report is not an informal claim to reopen the claim of entitlement to service connection for a right ankle disability.  As there has been no claim allowed or disallowed for left ankle, right foot, or left foot disabilities, the examination report is not an informal claim of entitlement to service connection for any such disabilities.  

As noted, the Veteran has already filed claims of entitlement to service connection for right ankle and right knee disabilities.  He thus has demonstrated awareness that he could claim entitlement to service connection for disabilities of his feet, or, for that matter, his other ankle.  He has not filed any document to this effect.  The examiner's statement is not a claim, formal or informal, of entitlement to service connection for disabilities of the Veteran's feet or for disability of his left ankle.  

Nor does the March 2011 opinion trigger application of 38 C.F.R. § 3.156(b).  Under that provision, new and material evidence received prior to the expiration of the appeal period, or prior to an appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  The claim he filed is 2008 is not pending and, although he appealed the RO's September 2009 decision, the March 2011 examination did not  take place until after the Board decision was issued in September 2010.  

The examiner's remarks regarding a relationship between the Veteran's diagnosed psychiatric disorders and disabilities of his feet and ankles do not form a basis for granting service connection.  It is an opinion of a nexus between his psychiatric disorders and nonservice-connected disabilities.  While 38 C.F.R. § 3.310 (2011) provides a theory for granting service connection for the proximate causation or aggravation of a nonservice-connected condition by a service-connected condition, it is inapplicable in this case because there is no condition for which service connection has been established.  

The Board has not ignored the opinions of the Veteran and his spouse; opinions that the Veteran has PTSD and that his current symptoms are due to active service.  There is no evidence in the record demonstrating that the Veteran or his spouse have expertise in the diagnosis or etiology of psychiatric disorders.  Their lack of expert status has no bearing on their competency to report observed symptoms, as to both the nature of the symptoms and when the symptoms were observed.  

The reports by the Veteran and his spouse are more along the lines of reports of symptoms existing near the time of service and then existing in recent years; but the reports, taken as a whole, indicate a break in time between the time of service and the time since his automobile accident which occurred in approximately 2006.  The Veteran testified that he experienced some response to the mortar attacks at the time of the attacks and that a recent post-service automobile accident resulted in psychiatric symptoms.  His statements indicate a separation of decades between the periods during which he experienced symptoms.  The Board finds that his statements tend to show that he has not had continuity of symptomatology of psychiatric symptoms since service.  

His spouse's reports are somewhat less structured.  She testified that she observed symptoms when he returned from Vietnam and when the children were young and that the symptoms came back after the motor vehicle accident.  This tends to show that there has not been continuity of symptomatology.  Her report in the April 2008 VA mental health note was recorded as noticing an increase in symptoms since the 2006 motor vehicle accident.  This could be construed as a report that the symptoms were continuously present and merely increased after the accident.  This April 2008 report was recorded through the filter of the clinician, her testimony during the Board hearing are her own words.  Hence, the Board places more reliance on her own words than her report filtered through another.  In summary, the Board finds that the Veteran and his spouse have not reported that he has suffered from psychiatric symptoms continuously since service but rather that there has been a long break between symptoms present at separation from service and symptoms present after the automobile accident.  

The Board finds their statements are not competent evidence on the issue of whether or not the Veteran has PTSD specifically or whether his currently diagnosed psychiatric disorders are related to his military experiences.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

According to regulation, PTSD must be diagnosed consistent with the criteria set out in the DSM-IV.  Differentiating one psychiatric disorder from another and diagnosing such disorders are complex tasks not amenable to layperson opinion.  Attributing disorders, such as anxiety disorder and depressive disorder, to service is a complex issue and is not subject to mere observation.  For these reasons, the Board finds that the statements of the Veteran and his spouse asserting that he has PTSD or that his diagnosed psychiatric conditions are the result of his military experiences are not competent evidence.  

Based on the above analysis, the Board finds the preponderance of the evidence to show that the Veteran has not had PTSD at any time since he files his claim for VA 0benefits in January 2008, his diagnosed psychiatric disorders did not have onset during his active service, and his diagnosed psychiatric disorders are not etiologically related to his active service.  Hence, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety disorder, is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


